Title: To Alexander Hamilton from Benjamin Lincoln, 20 October 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston Oct 20 1791
Sir

When I first received your orders for supplying the Cutter I attempted to bring the men to the established ration fixed by Congress. The moment our design was known a good Crew left the vessel. I was therefore obliged to supply as the Merchants supply or suffer the Cutter to remain in port. The latter I thought would be more difficult for me to justify than given the men the supply generally received on board merchant men. I therefore put a certain supply of provisions into the care of the Capt who had proper tubs made in which he could secure the provisions under lock. By the inclosed returns of the provisions expended You will be convinced that the rations for the men have Cost 12 Cents ⅌ day. Upon the receipt of your letter fixing the ration at 9 Cents and specifying the several articles which should constitute a ration an attempt was again made to bring the people to it but without success. We cannot here Ship men for the Cutter unless the supplies can be augmented & be what men receive on common Merchant voyages. Matters must remain in their present State untill I shall have your farther direction.

Secretary of the Treasury

